DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021, has been entered.
 
Response to Amendment
The amendment filed November 16, 2021, has been entered.  Claims 1, 7-8, and 11, 13-27 remain pending in the application.  Claims 16-27 are withdrawn.  Claims 1, 7-8, 11, 13-15 are rejected.

Response to Arguments
Applicant’s arguments with respect to claims 1,7-8, 11, 13-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection above have been modified in view of Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 13-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sarangapani (US 2019/0328982 A1).
Regarding claim 1, Sarangapani discloses an apparatus for providing negative-pressure therapy with oxygen to a tissue site (dressing 136 for negative pressure wound therapy [NPWT] and transdermal continuous oxygen therapy [TCOT], para [0096], Fig. 6), the apparatus comprising: 
a tissue interface (wound bed 114, para [0093]; Fig. 6) configured to transport fluid to the tissue site (tubing 126 connected on one end to the oxygen port 70 [illustrated in Fig. 2 and 3] to supply oxygen to the dressing 136 as illustrated in Fig. 6);
a cover (semi-occlusive layer 134; para [0095], Fig. 6) configured to provide a fluid seal around the tissue interface (para [0095] teaches the semi-occlusive layer 134 creates an air tight seal around the perimeter of the wound bed), the cover (semi-occlusive layer 134) comprising a polyethylene substrate, Glyptal, or a pentaphthalic substrate (para [0070] teaches the semi-occlusive layer 134 is made of polyethylene such as polyethylene terephthalate); 
a negative-pressure source fluidly coupled to the tissue interface (para [0093] teaches tubing 130 is connected to the vacuum pump port 92 [illustrated in Fig. 2 and 3] at one end to delivery negative pressure to the dressing 136 at the other end as illustrated in Fig. 6); 
an oxygen source  (oxygen supply membrane electrode assembly [MEA] 318, para [0118], Fig. 22) fluidly coupled to the tissue interface (tubing126 connected on one end to the oxygen port 70 ; and a controller operatively coupled to the negative-pressure source and the oxygen source (Fig. 22 illustrates a State Machine defined as a microcontroller in para [0118] that is operatively coupled to the vacuum pump 320 and the oxygen supply membrane electrode assembly [MEA] 318); wherein theoxygen delivery pressure to the dressing may be slightly greater than the pressure in the headspace of the wound environment in order for oxygen to flow to the wound.  Consequently, the oxygen from the oxygen delivery device 318 is hyperbaric with respect to the wound headspace.).

Regarding claim 13, dependent from claim 1, Sarangapani discloses the claim limitation further comprising: 
a pressure sensor (pressure sensor 252, para [0117], Fig. 21) configured to measure pressure at the tissue interface (para [0117] states “For example, the pressure sensor 252 may be used by a control circuit to monitor the pressure applied to the dressing.”);
 wherein the controller (Fig. 22 illustrates a State Machine defined as a microcontroller in para [0118] that is operatively coupled to the vacuum pump 320 and the oxygen supply membrane electrode assembly [MEA] 318) is configured to operate the oxygen source based on a signal from the pressure sensor indicative of the pressure measured at the tissue interface (para [0117] states “For example, the pressure sensor 252 may be used by a control circuit [controller or State Machine] … to adjust or control operation of the vacuum pump 242a to maintain a desired therapeutic vacuum level inside the dressing.”). 

Regarding claim 14, dependent from claim 1, Schaefer and Hartwell are silent regarding the claim limitation further comprising: 
an oxygen sensor (sensor measuring the MEA current usage, para [0088]) configured to measure oxygen concentration at the tissue interface (para [0005] describes the oxygen concentration device includes a first membrane electrode assembly [MEA] for the production of oxygen from air; para [0088] teaches the device will include therapy monitoring based on measurements of MEA current usage as well as pressure range of the mechanical pump intake.  Increasing the current to the MEA increases the oxygen produced from the MEA that increases the oxygen concentration at the tissue interface.  The sensor measuring the MEA current usage is the oxygen sensor configured to measure oxygen concentration at the tissue interface.); 
wherein the controller (Electronic Controls or State Machine, Fig. 21-22) is configured to operate the oxygen source based on a signal from the oxygen sensor (sensor measuring the MEA current usage, para [0088]) indicative of the oxygen concentration measured at the tissue interface (para [0117]-[0118] and Fig. 21-23 the controller [Electronic Controls or State Machine] are configured to operate the oxygen source [MEA] based on a signal from the oxygen sensor [sensor measuring the MEA current usage]).  

Regarding claim 15, dependent from claim 1, Schaefer and Hartwell are silent regarding the claim limitation further comprising: 
a pressure sensor (pressure sensor, claim 4) configured to measure pressure at the tissue interface (claim 4 teaches the pressure sensor and microcontroller regulate the operation of the MEA delivering oxygen gas to the wound ranging from approximately 1 ml oxygen/hr to approximately 10 ml oxygen/hr); and 
based on measurements of MEA current usage as well as pressure range of the mechanical pump intake.  Increasing the current to the MEA increases the oxygen produced from the MEA that increases the oxygen concentration at the tissue interface.  The sensor measuring the MEA current usage is the oxygen sensor configured to measure oxygen concentration at the tissue interface.); 
wherein the controller (Electronic Controls or State Machine, Fig. 21-22) is configured to operate at least one of the negative-pressure source (vacuum pump 242a or 320, Fig. 21-22) and the oxygen source (sensor measuring the MEA current usage, para [0088]) based on at least one of a signal from the pressure sensor (pressure sensor, claim 4)  or the oxygen sensor (para [0117]-[0118] and Fig. 21-23 the controller [Electronic Controls or State Machine] are configured to operate the negative pressure source [vacuum pump 242a or 320] based on a signal from the oxygen sensor [sensor measuring the MEA current usage]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani (US 2019/0328982 A1), in view of Franklin (US 2012/0059301).
Regarding claim 7, dependent from claim 1, Sarangapani is silent regarding the claim limitation further comprising an oxygen indicator coupled to the tissue interface. 
However, Franklin teaches therapeutic diffusion hydrocolloid wound dressings with methods of oxygen level indication.  Para. [0016] states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator (102 in FIGS. 1 and 202 in FIG. 2) incorporated into the non-permeable barrier layer of the oxygen reservoir. It is well known to the medical industry that oxygen levels that fall below about twenty-one percent can provide a growth environment for anaerobic bacteria, or other conditions such as hypoxia. These common conditions, 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify  the apparatus of Sarangapani such that it comprises an oxygen indicator coupled to the tissue interface as suggested by Franklin to maintain oxygen levels in a therapeutic range to enhance wound healing. 

Regarding claim 8, dependent from claim 7, Sarangapani is silent regarding the claim 7 limitations.
However, Franklin discloses the claim limitation wherein the oxygen indicator is configured to react to oxygen concentrations in the tissue interface that exceed a threshold, wherein the threshold is at least 20% oxygen concentration (Para. [0016] states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator [102 in FIGS. 1 and 202 in FIG. 2] incorporated into the non-permeable barrier layer of the oxygen reservoir. It is well known to the medical industry that oxygen levels that fall below about twenty-one percent can provide a growth environment for anaerobic bacteria, or other conditions such as hypoxia. These common conditions, especially beneath a wound dressing, often retard the healing process of the wound site.), wherein the reaction is reversible (Para. [0017] teaches the oxygen scavenging properties of Methylene Blue, the dye of the indicator, are reversible.  Methylene blue changes its color to deep blue as the compound is exposed to oxygen.  As the oxygen level decreases in the wound dressing reservoir, the Methylene Blue experiences de-oxidation and the compound will begin to change color to leucomethylene blue, a clear form of the compound.  The chemical reaction is reversible.).   
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 11, dependent from claim 8, Sarangapani is silent regarding claim 11 limitations.
However, Franklin teaches the claim limitations wherein the reaction is a colorimetric reaction. Para. [0017] of Franklin teaches the oxygen scavenging properties of Methylene Blue changes its color to deep blue as the compound is exposed to oxygen.  As the oxygen level decreases in the wound dressing reservoir, the Methylene Blue experiences de-oxidation and the compound will begin to change color to leucomethylene blue, a clear form of the compound.  A predetermined color chart may then be compared by a user to approximate the level of oxygen remaining in the reservoir.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Sarangapani such that the reaction is a colorimetric reaction as suggested by Franklin to maintain the oxygen levels in a therapeutic range to enhance wound healing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                

/PHILIP R WIEST/Primary Examiner, Art Unit 3781